CALHOUN, Judge.
The offense, murder; punishment, confinement in peintentiary for 30 years.
No statement of facts accompanies the record. Several special charges appear in the record. It is impossible for this court to determine whether they were applicable in the absence of a statement of facts. There also appears in the record a number of exceptions to the court’s charge. In the absence of a statement of facts the charge must be held to be sufficient *411and will not be reviewed if as given it is applicable to any state of facts which might be made by the evidence under the allegations of the indictment. We must assume that the court below submitted to the jury the law of the case and all the law required by the statute or any portion of same. See section 170, 4 Tex. Juris.; Kell v. State, 31 S. W. (2d) 1079; Smith v. State, 22 S. W. (2d) 460; Davis v. State, 9 S. W. (2d) 1108.
The judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.